 

Exhibit 10.9

 

FORM OF SUBSCRIPTION AGREEMENT

 

This SUBSCRIPTION AGREEMENT (this “Agreement”) is entered into this 29th day of
October, 2018, by and between Differential Brands Group Inc., a Delaware
corporation (the “Company”) and ___________ (the “Subscriber”).

 

WITNESETH:

 

WHEREAS, the Company, Global Brands Group Holding Limited, a Bermuda corporation
with limited liability (“GBG Parent”), and GBG USA Inc., a Delaware corporation
and wholly-owned subsidiary of GBG Parent (“GBG Seller”), have entered into a
Purchase and Sale Agreement, dated as of June 27, 2018 (as supplemented, amended
and otherwise modified, the “Purchase Agreement”), providing for, among other
things, on the terms and conditions set forth in the Purchase Agreement, the
purchase of the Purchased Units and Purchased Assets (each as defined in the
Purchase Agreement) from GBG Parent and GBG Seller (or one or more of their
respective affiliates) by the Company (the “Acquisition”);

 

WHEREAS, in connection with the Acquisition, the Company is conducting a private
offering (the “Offering”) of shares (the “Securities”) of the Company’s common
stock, par value $0.10 per share (the “Common Stock”), at a purchase price equal
to $8.00 per share (the “Purchase Price”);

 

WHEREAS, as additional consideration for the Subscriber’s purchase of Securities
in the Offering, the Company has agreed to provide the Subscriber with certain
registration rights with respect to the Securities on the terms set forth in the
Registration Rights Agreement attached hereto as Exhibit A (the “Registration
Rights Agreement”);1

 

WHEREAS, the Offering is being made to a limited number of “accredited
investors” (as that term is defined by Rule 501(a) of Regulation D (“Regulation
D”) promulgated under the Securities Act of 1933 (as amended, the “Securities
Act”), by the Securities and Exchange Commission (the “SEC”));

 

WHEREAS, the Subscriber desires to purchase such number of shares of Common
Stock as set forth on the signature page hereof and on the terms and conditions
set forth herein; and

 

WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement, and performing the transactions contemplated hereby including the
sale and purchase of the Securities, in reliance upon the exemption from the
registration requirements of the Securities Act afforded by Section 4(a)(2) of
the Securities Act and Rule 506 of Regulation D promulgated thereunder.

 



 

1 Note: Registration rights references throughout are only included in
subscription agreements for affiliates of Ares Capital Corporation.

 

 

 

 

NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:

 

I.SUBSCRIPTION FOR SHARES AND REPRESENTATIONS BY SUBSCRIBER

 

1.1       Subject to the terms and conditions hereinafter set forth, the
Subscriber hereby subscribes for and agrees to purchase from the Company, and
the Company agrees to sell to the Subscriber, such number of shares of Common
Stock as is set forth on the signature page hereof. At the Closing (as defined
below), the Subscriber shall pay the aggregate Purchase Price set forth on the
signature page hereto by wire transfer of immediately available funds to the
Company (or its designee) as follows:

 

Amount:   Bank:   ABA Number:   Account #:  

 

1.2       The Subscriber understands, acknowledges and agrees that (i) the
Subscriber is not entitled to cancel, terminate or revoke the Subscriber’s
subscription pursuant to this Agreement or any other obligations of the
Subscriber hereunder, in each case, without the Company’s prior written consent
and (ii) this Agreement and the Subscriber’s obligations hereunder shall survive
the death or disability of the Subscriber and shall be binding upon and inure to
the benefit of each of the parties and their respective heirs, executors,
administrators, successors, legal representatives and permitted assigns.

 

1.3       The Subscriber recognizes that the purchase of the Securities involves
a high degree of risk including, but not limited to, the following: (i) an
investment in the Company is highly speculative, and only investors who can
afford the loss of their entire investment should consider investing in the
Company and the Securities; (ii) the Subscriber may not be able to liquidate the
Subscriber’s investment in the Securities; (iii) transferability of the
Securities may be extremely limited or restricted by applicable law; (iv) in the
event of a future disposition of the Securities, the Subscriber could sustain
the loss of the Subscriber’s entire investment; and (v) each of the other risks
set forth in or incorporated by reference into the “Risk Factors” section(s) of
the Company’s periodic and other filings with the SEC, which are incorporated
herein by reference.

 

1.4       At the time such Subscriber was offered the Securities, the Subscriber
was, and as of the date hereof is, and at the Closing it will be, an “accredited
investor” as defined in Rule 501(a) promulgated under the Securities Act. The
Subscriber hereby represents and warrants to the Company that the Subscriber’s
responses to the investor questionnaire attached as Exhibit [A][B] to this
Agreement (the “Purchaser Questionnaire”) are true, correct and complete in all
respects.

 

 2 

 

 

1.5       The Subscriber hereby acknowledges, represents and warrants that (i)
the Subscriber has adequate means of providing for the Subscriber’s current
financial needs and contingencies; (ii) the Subscriber has knowledge and
experience in business and financial matters, prior investment experience, or
employed the services of a “purchaser representative” (as defined in Rule 501 of
Regulation D), attorney and/or accountant to read and review all of the
documents furnished or made available by the Company to the Subscriber, to
evaluate the merits and risks of an investment in the Securities on the
Subscriber’s behalf; (iii) the Subscriber is able to bear the economic risk that
the Subscriber assumes by investing in the Securities; and (iv) the Subscriber
can afford a complete loss of the Subscriber’s investment in the Securities.

 

1.6       The Subscriber hereby (i) acknowledges receipt and careful review of
this Agreement and [Exhibit A hereto][the Registration Rights Agreement], and
has had access to the Company’s Annual Report on Form 10-K for the fiscal year
ended December 31, 2017, the Company’s Quarterly Reports on Form 10-Q for the
quarterly periods ended March 31, 2018 and June 30, 2018, and the other
periodic, current and other reports filed or furnished by the Company pursuant
to the Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), including pursuant to Sections 13(a) or 15(d) thereof, as
publicly filed and available on the website of the SEC and (ii) hereby
represents that the Subscriber has been furnished by the Company with all
information regarding the Company, the terms and conditions of the Offering and
any additional information that the Subscriber has requested or desired to know,
and has been afforded the opportunity to ask questions of and receive answers
from duly authorized officers or other representatives of the Company concerning
the Company and the terms and conditions of the Offering.

 

1.7 (a) In making the decision to invest in the Securities, the Subscriber has
relied solely upon the information provided by the Company in this Agreement,
the Purchase Agreement and the Ancillary Agreements (as defined in the Purchase
Agreement)[and the Credit Agreement (the “First Lien Credit Agreement”) for the
First Lien Term Facility (as defined below)]2. To the extent necessary, the
Subscriber has retained, at its own expense, and relied upon appropriate
professional advice regarding the investment, tax and legal merits and
consequences of this Agreement and the purchase of the Securities hereunder. The
Subscriber disclaims reliance on any statements made or information provided by
any person or entity in the course of Subscriber’s consideration of an
investment in the Securities other than this Agreement, the Purchase Agreement,
the Ancillary Agreements (as defined in the Purchase Agreement)[, the First Lien
Credit Agreement] and the results of Subscriber’s own independent investigation.

 

(b)       The Subscriber represents that (i) the Subscriber did not learn of the
Offering by means of any form of general solicitation or general advertising,
(ii) the Subscriber did not receive or review any advertisement, article, notice
or other communication published in a newspaper or magazine or similar media or
broadcast over television or radio, whether closed circuit, or generally
available, with respect to the Offering and (iii) the Subscriber did not attend
any seminar meeting or industry investor conference whose attendees were invited
by any general solicitation or general advertising with respect to the Offering.

 



 

2 Note: References to the First Lien Term Facility or the First Lien Credit
Agreement throughout are only included in subscription agreements for affiliates
of Ares Capital Corporation.

 

 3 

 

  

1.8       The Subscriber hereby acknowledges that the Offering has not been
reviewed by the SEC or any state regulatory authority and that the Offering is
intended to be exempt from the registration requirements of Section 5 of the
Securities Act pursuant to the exemption therefrom provided by Section 4(a)(2)
of the Securities Act and Rule 506 of Regulation D promulgated thereunder. The
Subscriber understands that the Securities have not been and will not be
registered under the Securities Act or under any state securities or “blue sky”
laws and agrees not to sell, pledge, assign or otherwise transfer or dispose of
the Securities unless and until they are registered under the Securities Act and
under any applicable state securities or “blue sky” laws or pursuant to an
available exemption therefrom. The Subscriber hereby represents that the
Subscriber is purchasing the Securities for the Subscriber’s own account for
investment purposes and not with a view toward the resale or distribution to
others. The Subscriber, if an entity, further represents that it was not formed
for the purpose of purchasing the Securities.

 

1.9       For so long as applicable (including as required by applicable law,
rule, regulation, legal process or regulatory or self-regulatory authority), the
Subscriber consents to the placement of a legend on any certificate or other
document evidencing the Securities (including the provision of notice of such
legend if the Securities are uncertificated) that such securities have not been
registered under the Securities Act or any state securities or “blue sky” laws
and setting forth or referring to the restrictions on transferability and sale
thereof contained in this Agreement. The Subscriber is aware that the Company
will make or cause to be made a notation in its appropriate records with respect
to the restrictions on the transfer and ownership of such Securities. The legend
to be placed on each certificate shall be in form substantially similar to the
following:

 

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES OR
“BLUE SKY LAWS,” AND MAY BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED ONLY PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.”

 

1.10       The Subscriber represents that the Subscriber has full power and
authority (corporate, statutory and otherwise) or capacity, as applicable, to
execute and deliver this Agreement and to purchase the Securities. This
Agreement constitutes the legal, valid and binding obligation of the Subscriber,
enforceable against the Subscriber in accordance with its terms, subject to laws
of general application relating to bankruptcy, insolvency and the relief of
debtors and rules of law governing specific performance, injunctive relief or
other equitable remedies, and to limitations of public policy, subject to laws
of general application relating to bankruptcy, insolvency and the relief of
debtors and rules of law governing specific performance, injunctive relief or
other equitable remedies and to limitations of public policy.

 

1.11       If the Subscriber is a corporation, partnership (general or limited),
limited liability company, trust (whether statutory or common law), other legal
entity, association, organization, employee benefit plan, individual retirement
account, Keogh Plan, or other tax-exempt entity, it is authorized and qualified
to invest in the Company and the person signing this Agreement on behalf of it
has been duly authorized by it to do so.

 

 4 

 

 

1.12       The execution and delivery by the Subscriber of this Agreement and
the performance by the Subscriber of its obligations hereunder and the
consummation of the transactions contemplated herein by the Subscriber do not
and will not violate, conflict with or result in a breach of (i) with respect to
any Subscriber that is not a natural person, any provision of such Subscriber’s
organizational documents, or (ii) any applicable law or regulation, in each
case, that would materially impair the Subscriber’s ability to consummate the
transactions contemplated hereby.

 

1.13       The Subscriber acknowledges that if the Subscriber is a Registered
Representative of a Financial Industry Regulatory Authority (“FINRA”) member
firm, the Subscriber must give such firm the notice required by the FINRA’s
Rules of Fair Practice, receipt of which must be acknowledged by such firm in
the Subscriber’s Purchaser Questionnaire.

 

1.14       The Subscriber agrees not to issue any public statement with respect
to the Offering, Subscriber’s investment or proposed investment in the Company
or the terms of this Agreement or any other agreement or covenant between them
and the Company without the Company’s prior written consent, except such
disclosures as may be required under applicable law, rule, regulation, legal
process or regulatory or self-regulatory authority.

 

1.15       The Subscriber acknowledges and agrees that (i) certain information
made available to the Subscriber by the Company in connection with the Offering
is confidential and non-public and (ii) all such information shall be kept in
confidence by the Subscriber and neither used by the Subscriber for the
Subscriber’s personal benefit (other than in connection with this Agreement) nor
disclosed to any third party for any reason; provided, however, that (x) the
Subscriber may disclose such information to its affiliates, investment advisers
and investment managers, and its and their direct or indirect shareholders,
partners or members, current and prospective financing sources, existing and
prospective investors, employees, directors, officers, legal counsel,
independent auditors, professionals, advisors and other experts or agents of
such Subscriber or its affiliates who have been informed of the confidential
nature of such information and are or have been advised of their obligation to
keep information of this type confidential (provided further that the Subscriber
shall be responsible for any breach of the confidentiality obligations set forth
herein by any of its affiliates or advisors), (y) the Subscriber may disclose
such information as may be required pursuant to law, rule, regulation, legal
process or requested by a regulatory or self-regulatory authority having
jurisdiction over Subscriber or its representatives or their respective
affiliates, and (z) this obligation shall not apply to any such information that
(i) is public knowledge and readily accessible at the date hereof, (ii) becomes
public knowledge and readily accessible by publication (except as a result of a
breach of this provision) after the date hereof or (iii) is received from a
third party that is not under any obligation of confidentiality with respect to
such information.

 

 5 

 

 

1.16       The Subscriber understands that the Securities are being offered and
sold to it in reliance on specific exemptions from the registration requirements
of United States federal and state securities laws and that the Company is
relying in part upon the truth and accuracy of, and such Subscriber’s compliance
with, the representations, warranties, agreements, acknowledgements and
understandings of such Subscriber set forth herein in order to determine the
availability of such exemptions and the eligibility of such Subscriber to
acquire the Securities. The Subscriber agrees to promptly supply the Company
with such additional information concerning the Subscriber as the Company deems
necessary or advisable for purposes of making such determination.

 

1.17       

 

(a)       The Subscriber acknowledges that the Company will inherently know, and
have access to, more information about the Company and its business then does
the Subscriber. The Subscriber acknowledges that the Company and/or its
affiliates may now or at any other time have material, non-public information
concerning the Company, its subsidiaries, the Securities and/or the markets in
which the Company operates (which may include information relating to the
Company’s, its subsidiaries’ and its competitors’ financial condition, future
capital expenditures, future prospects, projections, including historic and
projected financial and other information, business strategies or litigation,
settlement discussions or negotiations, including, without limitation, the
Acquisition (all such information is referred to as, the “Undisclosed
Information”)) that could affect the value of the Securities and that this
information may have not been, and such Undisclosed Information may or may not
be, disclosed or otherwise made available to the Subscriber. Subject to
applicable law, rule or regulation and to any other obligations of the Company
or its affiliates to the Subscriber herein or in any other agreement, the
Subscriber acknowledges and agrees that the Company and/or its affiliates shall
have no obligation whatsoever to, and that the Company shall have no obligation
whatsoever to cause its affiliates to, disclose any such information to the
Subscriber.

 

(b)       In knowledge of the foregoing, the Subscriber willingly agrees to
purchase the Securities from the Company on the terms set forth herein
notwithstanding that (i) Undisclosed Information may exist; and (ii) such
Undisclosed Information, if it exists, has not been disclosed by the Company or
any of their respective affiliates.

 

(c)       The Subscriber acknowledges that, in connection with the transactions
contemplated hereby, there are no, and it is not relying upon any,
representations or warranties by or on behalf of the Company or any of its
affiliates or representatives except to the extent explicitly set forth herein.

 

(d)       Notwithstanding anything to the contrary in this Agreement or
otherwise, the Subscriber retains all of its rights and remedies with respect to
claims based on fraud.

 

[1.18

(a)       Prior to the date which is the earlier of (i) twenty-four (24) months
following the Closing Date (as defined in the Purchase Agreement) or (ii) such
date that Mr. Rabin’s employment with the Company (or any successor thereto) has
terminated (the “Restriction Expiration Time”), the Subscriber shall not,
directly or indirectly (whether by merger, consolidation or otherwise, and
whether by or through one or more Affiliates in any transaction or series of
transactions):

 

 6 

 

 

(i)       transfer (except as may be specifically required by court order or by
operation of law), grant an option with respect to, sell, exchange, pledge
(except for pledges or grants of security interests of Securities (and other
interests, rights or obligations hereunder) on customary terms to third parties
as security for a bona fide financing of the Subscriber or its Affiliates) or
otherwise dispose of, or encumber, any Securities, enter into any short sale
(whether or not against the box) or any purchase, sale or grant of any right
(including, without limitation, any put or call option) with respect to any
security (other than a broad-based market basket or index) that includes,
relates to or derives any significant part of its value from the Securities or
any other agreement that transfers, in whole or in part, any of the economic
consequences of ownership of the Securities, or make any offer or enter into any
agreement or binding arrangement or commitment providing for any of the
foregoing, or publicly disclose the intention to take any of the foregoing
actions; or

 

(ii)       grant any proxies or powers of attorney with respect to any
Securities, deposit any Securities into a voting trust, or enter into a voting
agreement or similar arrangement or commitment with respect to any Securities or
make any public announcement that is in any manner inconsistent with the
foregoing (clauses (i) and (ii) together, a “Transfer”).

 

(b)       Notwithstanding the restrictions set forth in Section 1.18(a) above or
Sections 1.18(d) and (e) below, the Subscriber may (i) distribute Securities to
its partners, members or other equity holders or transfer Securities to any
Affiliate of the Subscriber or any investment fund or account managed, advised
or sub-advised by the Subscriber or its Affiliates or other entity controlled by
the Subscriber; (ii) transfer Securities (including pursuant to a bona fide
gift) to an immediate family member or a trust for the direct or indirect
benefit of the undersigned and/or the immediate family of the undersigned or to
any corporation, partnership, limited liability company or other entity all of
the beneficial ownership interests of which are held exclusively by the
undersigned and/or one or more family members of the undersigned in a
transaction not involving a disposition for value; and (iii) Mr. Rabin may sell
(and/or the Company may withhold) Securities necessary to cover tax obligations
upon an exercise or upon vesting of Securities; provided, that it shall be a
condition to the transfer or distribution pursuant to clauses (i) and (ii) that
the transferee or distributee execute an agreement, in form and substance
satisfactory to the Corporation, stating that the transferee or distributee is
receiving and holding such Securities subject to the provisions of this Section
1.18 and that the transferee or distributee agrees to be bound by the terms and
conditions of this Section 1.18.

 

(c)       For purposes of this Agreement, “Affiliate” means (i) any Person that
directly, or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such other Person, (ii) any
executive officer, managing member, director, general partner, investment
adviser or management company of such other Person, (iii) any legal entity for
which such Person acts as executive officer, managing member, director, general
partner or with whom such Person shares an investment adviser or management
company and (iv) any fund or managed account that is managed, advised or
sub-advised by the management company or investment adviser of the Subscriber,
and “control” for these purposes means the direct or indirect power to direct or
cause the direction of the management and policies of another Person, whether by
operation of law or regulation, through ownership of securities, as trustee or
executor or in any other manner, and “Person” for these purposes means an
individual, a partnership, a corporation, a limited liability company, an
association, a joint stock company, a trust, a joint venture, an unincorporated
organization or a governmental entity (or any department, agency or political
subdivision thereof).]3

 



 

3 Note: this portion included in Jason Rabin’s subscription agreement and in the
subscription agreements of affiliates of Ares Capital Corporation. Underlined
items within this section are not included in the subscription agreements of
affiliates of Ares Capital Corporation.

 

 7 

 



 

(d)       [HPS First Lien Lock-Up. Until the earliest of (i) October 29, 2021,
(ii) the date the First Lien Term Loan Facility is paid in full, (iii) the first
date that HPS and its Affiliates collectively hold less than an aggregate
principal amount of $125,000,000 of term loans under the First Lien Term Loan
Facility and (iv) such date that Mr. Rabin’s employment with the Company (or any
successor thereto) has terminated, Mr. Rabin agrees he will not Transfer any
Securities without the prior written consent of HPS; provided, however, on and
after the Restriction Expiration Time, Mr. Rabin may (w) participate in any
registered offering of Securities in which other shareholders of the Company are
participating and/or (x) otherwise Transfer an aggregate of up to 2,896,875
Securities (as adjusted for stock splits, recapitalizations, etc.) without the
consent of HPS; provided, further, the Restriction Expiration Time may not be
amended without the prior written consent of HPS. For avoidance of doubt,
nothing herein shall interfere with any permitted Transfer under Section 1.18(b)
and such permitted Transfers shall not apply to the percentage referenced in the
prior sentence.

 

(e)       Ares First Lien Lock-Up. Until the earliest of (i) October 29, 2021,
(ii) the date the First Lien Term Loan Facility is paid in full, (iii) the first
date that Ares and its Affiliates collectively hold less than an aggregate
principal amount of $125,000,000 of term loans under the First Lien Term Loan
Facility and (iv) such date that Mr. Rabin’s employment with the Company (or any
successor thereto) has terminated, Mr. Rabin agrees he will not Transfer any
Securities without the prior written consent of Ares; provided, however, on and
after the Restriction Expiration Time, Mr. Rabin may (w) participate in any
registered offering of Securities in which other shareholders of the Company are
participating and/or (x) otherwise Transfer an aggregate of up to 2,896,875
Securities (as adjusted for stock splits, recapitalizations, etc.) without the
consent of Ares; provided, further, the Restriction Expiration Time may not be
amended without the prior written consent of Ares. For avoidance of doubt,
nothing herein shall interfere with any permitted Transfer under Section 1.18(b)
and such permitted Transfers shall not apply to the percentage referenced in the
prior sentence.

 

For purposes of this Agreement, “First Lien Term Loan Facility” means the
commitment by Ares Capital Corporation (“Ares”), Ares Commercial Finance and HPS
Investment Partners, LLC (“HPS”), subject to certain terms and conditions, to
provide to the Corporation, through one or more funds managed or advised by Ares
Capital Corporation and HPS Investment Partners, LLC or its affiliates,
collectively, a $645,000,000 first lien term loan credit facility and revolving
loans up to $150,000,000. HPS and Ares shall be deemed third-party beneficiaries
to this Agreement.]4

 

II.       REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

 

The Company hereby represents and warrants to the Subscriber, as of the date of
this Agreement (other than representations and warranties that relate to a
specific date, which are given as of such date) as follows:

 

 



4 Note: This portion included in Jason Rabin’s subscription agreement only.

 

 8 

 

 

2.1       Organization, Good Standing and Qualification. The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware and has full corporate power and authority to own and
use its properties and assets as currently owned and conduct its business as
currently conducted. The Company is not in violation of any of the provisions of
the Company’s Certificate of Incorporation (as amended, the “COI”), or the
Company’s Bylaws (as amended, the “Bylaws,” and collectively with the COI, the
“Charter Documents”). The Company is duly qualified to conduct business and is
in good standing as a foreign corporation in each jurisdiction in which the
nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not have a material adverse effect on the
legal and valid issuance of the Securities or the business and operations of the
Company or the business and operations of the Company.

 

2.2       Authorization; Enforceability. The Company has all corporate right,
power and authority to enter into, execute and deliver this Agreement and each
other agreement, document, instrument and certificate to be executed by the
Company in connection with the consummation of the transactions contemplated
hereby, and to perform fully its obligations hereunder and thereunder. All
corporate action on the part of the Company necessary for the (i) authorization
execution, delivery and performance of this Agreement by the Company; and (ii)
authorization, sale, issuance and delivery of the Securities has been taken.
This Agreement has been duly executed and delivered by the Company and
constitutes a legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, subject to laws of general
application relating to bankruptcy, insolvency and the relief of debtors and
rules of law governing specific performance, injunctive relief or other
equitable remedies, and to limitations of public policy. The Securities are duly
authorized and, when issued and paid for in accordance with the terms of this
Agreement, will be duly and validly issued, fully paid and nonassessable.

 

2.3       No Conflict; Governmental Consents.

 

(a)       The execution and delivery by the Company of this Agreement, the
issuance and sale of the Securities and the consummation of the other
transactions contemplated hereby do not and will not (i) result in the violation
of any law, statute, rule, regulation, order, writ, injunction, judgment or
decree of any court or governmental authority to or by which the Company is
bound including without limitation all foreign, federal, state and local laws
applicable to the Company, except in each case as would not have a material
adverse effect on the legal and valid issuance of the Securities or (ii)
conflict with or violate any provision of the Charter Documents.

 

(b)       Subject to the approval of the transactions contemplated by this
Agreement by GBG Parent, no consent, approval, authorization or other order of
any governmental authority is required to be obtained by the Company in
connection with the authorization, execution, delivery and performance of this
Agreement or in connection with the authorization, issue and sale of the
Securities, except such post-sale filings as may be required to be made with the
SEC, FINRA, NASDAQ and with any state or foreign blue sky or securities
regulatory authority.

 

 9 

 

 

2.4       Anti-Corruption. The Company and its affiliates and their respective
directors, officers, employees and agents are now, and at all times have been,
in compliance with all applicable anti-bribery and anti-corruption laws, and
will remain in compliance with all such laws. None of the Company, any of its
affiliates or any of their respective directors, officers, employees or agents
has: (i) authorized, offered or given anything of value, directly or indirectly,
to any person in violation of any applicable anti-bribery or anti-corruption
laws, (ii) authorized, offered or made any contribution, payment or gift of
funds or property to any person, including any official, employee or agent of
any governmental authority, or anyone else acting in an official capacity, or
(iii) authorized, offered or made any contribution to any political party,
official of a political party or candidate for public office, in either case,
where either the payment or the purpose of such contribution, payment or gift
was, is, or would be prohibited under the U.S. Foreign Corrupt Practices Act of
1977 or the rules and regulations promulgated thereunder or under any other
applicable laws of any relevant jurisdiction covering a similar subject matter
applicable to the Company or any of its affiliates and their respective
operations. In addition, the Company and its affiliates have adopted,
implemented, and maintained policies and procedures designed to ensure
compliance with applicable anti-bribery and anti-corruption laws.

 

2.5       Company SEC Reports. As of their respective dates, the Company SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the SEC
promulgated thereunder, and none of the Company SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.5

 

[2.6      Registration Rights.

 

(a)       Right to Piggyback. Whenever the Company proposes to register any of
its securities under the Securities Act (for its own account or for the account
of any other Person), and the registration form proposed to be used may be used
to register the resale of Securities (each, a “Piggyback Registration”), the
Company shall give prompt written notice (in any event at least ten (10)
Business Days prior to the anticipated filing date of the registration statement
relating to such registration (the “Registration Statement”)) to the Subscriber
of its intention to effect such a registration and shall use its reasonable best
efforts to include in such registration all Securities with respect to which the
Company has received a written request from the Subscriber for inclusion therein
within five (5) Business Days following the Subscriber’s receipt of the
Company’s notice. If the Subscriber proposes to distribute its securities
through a Piggyback Registration that involves an underwriter(s), it shall enter
into an underwriting agreement in reasonable and customary form with the
underwriter(s) selected by the Company for such Piggyback Registration, provided
that with respect to such underwriting agreement or any other documents
reasonably required under such agreement, (i) the Subscriber shall not be
required to make any representation or warranty with respect to or on behalf of
the Company or any other stockholder of the Company and (ii) the Subscriber
shall complete and execute all questionnaires, powers-of-attorney, indemnities,
opinions and other documents reasonably required under the terms of such
underwriting agreement.  For the avoidance of doubt, the Subscriber may not
request that a Piggyback Registration involve the use of an underwriter. If at
any time after giving notice of its intention to register any Company securities
pursuant to this Section 2.6 and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to register such securities, the Company shall give
notice to the Subscriber (if participating in such Piggyback Registration) and,
thereupon, shall be relieved of its obligation to register any Securities in
connection with such registration.

 



 



5 Note: Section 2.5 is not included in the subscription agreements of affiliates
of Ares Capital Corporation.

 

 10 

 

 

(b)       Reduction of Offering. If the managing underwriter(s) for a Piggyback
Registration that is to be an underwritten offering advises the Company that in
their opinion the dollar amount or number of Common Stock or other securities
which the Company desires to sell, taken together with Common Stock or other
securities, if any, as to which registration has been demanded pursuant to
written contractual arrangements with third parties, if any, the Securities as
to which registration has been requested under this Section 2.6, and the Common
Stock or other securities as to which registration has been requested pursuant
to the written contractual piggyback registration rights of other stockholders
of the Company, exceeds the maximum dollar amount or maximum number of
securities that can be sold in such offering without adversely affecting the
proposed offering price, the timing, the distribution method, or the probability
of success of such offering (such maximum dollar amount or maximum number of
securities, as applicable, the “Maximum Threshold”), then the Company shall
include in any such registration:

 

(i)       If the registration is undertaken for the Company’s account:  (A)
first, the Common Stock or other securities that the Company desires to sell
that can be sold without exceeding the Maximum Threshold, and (ii)  second, to
the extent that the Maximum Threshold has not been reached under the foregoing
clause (A), the Securities and the Common Stock or other securities proposed to
be sold for the account of other Persons that the Company is obligated to
register pursuant to any written contractual piggyback registration or other
rights with such Persons and that can be sold without exceeding the Maximum
Threshold (pro rata in accordance with the number of Securities and Common Stock
or other securities which the Subscriber and other Persons have requested be
included in such underwritten offering, regardless of the number of Securities
and Common Stock or other securities held by the Subscriber or other Person),
and

 

(ii)       If the registration is a “demand” registration undertaken at the
demand of one or more Persons other than the Company and the Subscriber, (A) 
first, the Common Stock or other securities for the account of such demanding
Persons that can be sold without exceeding the Maximum Threshold; (B)  second,
to the extent that the Maximum Threshold has not been reached under the
foregoing clause (A), the Common Stock or other securities that the Company
desires to sell that can be sold without exceeding the Maximum Threshold; and
(C)  third, to the extent that the Maximum Threshold has not been reached under
the foregoing clauses (A) and (B), the Securities and the Common Stock or other
securities proposed to be sold for the account of other Persons that the Company
is obligated to register pursuant to any written contractual piggyback
registration or other rights with such Persons and that can be sold without
exceeding the Maximum Threshold (pro rata in accordance with the number of
Securities and Common Stock or other securities which the Subscriber and other
Persons have requested be included in such underwritten offering, regardless of
the number of Securities and Common Stock or other securities held by the
Subscriber or other Person).

 

 11 

 

 

(c)       Selection of Underwriters. If any Piggyback Registration is an
underwritten primary offering, the investment banker(s) and manager(s) for the
offering shall be selected by the Company in its sole discretion.

 

(d)       Provision of Information; Subscriber Obligations. If the Subscriber
has requested that any Securities be registered pursuant to this Section 2.6, it
shall deliver to the Company such requisite information with respect to itself
and its Securities as the Company may reasonably request for inclusion in the
Registration Statement (and the prospectus included therein) as is necessary to
comply with all applicable rules and regulations of the SEC, and will promptly
notify the Company of the happening of any event as a result of which any
information set forth in the Registration Statement furnished by or regarding
the Subscriber, its Securities or its plan of distribution contains an untrue
statement of a material fact or omits any fact necessary to make the statements
therein not misleading. The Subscriber covenants and agrees that, in the event
the Company informs the Subscriber in writing that it does not satisfy the
conditions specified in Rule 172 and, as a result thereof, the Subscriber is
required to deliver a prospectus in connection with any disposition of
Securities, it will comply with the prospectus delivery requirements of the
Securities Act as applicable to it (unless an exemption therefrom is available)
in connection with sales of Securities pursuant to the Registration Statement,
and shall sell the Securities only in accordance with a method of distribution
described in the Registration Statement.

 

(e)       Blackout Periods and Market Stand-Off. Notwithstanding anything herein
to the contrary:

 

(i)       The Company shall have the right to suspend the use of a Registration
Statement for a period of not greater than forty-five (45) consecutive days and
for not more than ninety (90) days in any twelve (12) month period (“Blackout
Period”), if, in the good faith opinion of the Company’s Board of Directors (the
“Board”), after consultation with counsel, material, nonpublic information
exists, including, without limitation, the proposed acquisition or divestiture
of assets by the Company, a strategic alliance or a financing transaction
involving the Company or the existence of pending material corporate
developments, the public disclosure of which would be necessary to cause the
Registration Statement to be materially true and to contain no material
misstatements or omissions, and in each such case, where, in the good faith
opinion of the Board, such disclosure would be reasonably likely to have a
material adverse effect on the Company or on the proposed transaction. The
Company must give the Subscriber notice promptly upon knowledge that a Blackout
Period (without indicating the nature of such Blackout Period) may occur and
prompt written notice if a Blackout Period will occur. Upon the conclusion of a
Blackout Period, the Company shall provide the Subscriber written notice that
the Registration Statement is again available for use.

 

 12 

 

 

(ii)       The Subscriber agrees that in connection with any public offering of
the Company's equity securities, or any securities convertible into or
exchangeable or exercisable for such securities, and upon the request of the
managing underwriter(s) in such offering, the Subscriber shall not, without the
prior written consent of the Company and such underwriter(s), during the period
commencing on the date that is ten (10) days prior to the consummation of such
offering and continuing until sixty (60) days after the commencement of such
offering, (i) offer, pledge, sell, contract to sell, grant any option or
contract to purchase, purchase any option or contract to sell, hedge the
beneficial ownership of or otherwise dispose of, directly or indirectly, any
shares of Common Stock or any securities convertible into, exercisable for or
exchangeable for shares of Common Stock (whether such shares or any such
securities are then owned by the Subscriber or are thereafter acquired), or (ii)
enter into any swap or other arrangement that transfers to another, in whole or
in part, any of the economic consequences of ownership of such securities,
whether any such transaction described in clause (i) or (ii) above is to be
settled by delivery of Common Stock or such other securities, in cash or
otherwise; provided, that the foregoing provisions of this Section 2.6(e)(ii)
shall not apply to sales of Securities to be included in such offering pursuant
to Section 2.6(a). The Subscriber agrees to execute and deliver such other
agreements as may be reasonably requested by the Company or the managing
underwriter which are consistent with the foregoing or which are necessary to
give further effect thereto.

 

(f)       Expenses. The Company shall not be liable for any selling commissions,
discounts or brokerage fees relating to the Securities and any fees or other
out-of-pocket expenses of the Subscriber other than registration and filing
fees, fees and expenses of compliance with securities or blue sky laws, printing
expenses, messenger and delivery expenses, fees and disbursements of custodians,
and fees and disbursements of counsel for the Company and independent certified
public accountants, underwriters (excluding fees, discounts and commissions) and
other persons retained by the Company.]6

 

III.       CLOSING; TERMINATION.

 

3.1       The Company shall hold a closing (“Closing”) with respect to any
Securities for which subscriptions have been accepted on the date hereof
concurrently with the Closing (as defined in the Purchase Agreement).

 

3.2       Evidence of delivery of uncertificated shares of Common Stock by
book-entry representing the Common Stock purchased by the Subscriber pursuant to
this Agreement will be provided to the Subscriber as soon as practicable
following the Closing. The Subscriber hereby authorizes and directs the Company
to deliver such evidence to the Subscriber’s address indicated on the signature
page hereto.

 

3.3       This Agreement shall be terminated and the transactions contemplated
hereby shall be abandoned immediately and automatically upon the Purchase
Agreement being validly terminated in accordance with Article VII thereof;
provided, however, that Sections 4.1, 4.2, 4.5, 4.6, 4.11 and 4.12 shall survive
termination of this Agreement.

 



 

6 Note: Included in only Jason Rabin’s subscription agreement.

 

 13 

 

 

3.4       The Subscriber’s obligation to consummate the transactions
contemplated hereby, pay the aggregate Purchase Price set forth on the
Subscriber’s signature page hereto and purchase at the Closing such number of
shares of Common Stock as is set forth on the Subscriber’s signature page hereto
shall be subject (i) to the substantially concurrent consummation of the Closing
(as defined under the Purchase Agreement) [(ii) to the substantially concurrent
consummation of the $685,000,000 first lien term loan credit facility (the
“First Lien Term Loan Facility”) contemplated by that certain Commitment Letter,
dated as of June 26, 2018, between the Company and Ares Capital Management LLC
and HPS Investment Partners, LLC (the “Debt Commitment Letter”), (iii) to the
substantially concurrent execution and delivery by the Company of the
Registration Rights Agreement by the parties thereto and (iv)]7 to the
substantially concurrent conversion or exchange of all of the shares of the
Company’s preferred stock held by affiliates of Tengram Capital Partners, LP,
which represent all of the issued and outstanding shares of the Company’s
preferred stock, into Common Stock.

 

IV.MISCELLANEOUS

 

4.1       Any notice or other communication given hereunder shall be deemed
sufficient if in writing and sent by registered or certified mail, return
receipt requested, delivered by hand against written receipt therefor, or sent
in portable document format (“pdf”) via electronic mail, addressed as follows:

 

if to the Company, to it at:   Differential Brands Group Inc. 1231 South Gerhant
Avenue Commerce, CA 30022 Attention: Lori Nembirkow, Senior Vice President,
Legal & Compliance E-mail: lori@differentialbrandsgroup.com  

 

With a copy to (which shall not constitute notice):   Tengram Capital Partners
600 Fifth Avenue, 27th Floor New York, NY 10020 Attention: General Counsel
E-mail: atarshis@tengramcapital.com   and

 

Dechert LLP 1095 Avenue of the Americas New York, New York 10036
Attention:  Nazim Zilkha and Gareth Clark E-mail:  nzilkha@dechert.com and
gareth.clark@dechert.com

 

if to the Subscriber, to the Subscriber’s address indicated on the signature
page of this Agreement.

 



 

7 Note: Bracketed language only included in the subscription agreements of
affiliates of Ares Capital Corporation.

 

 14 

 

 

4.2       Notices hereunder shall be deemed to have been given or delivered (i)
on the third (3rd) business day following the date of postmark in the case of
delivery by registered or certified mail, (ii) on the date of delivery in the
case of delivery by hand or (iii) on the date of delivery if delivered by
electronic mail; provided that if such e-mail is received after 4:00 p.m.
Eastern Time on a business day or at any time on a non-business day, such notice
shall be deemed delivered on the following business day. Except as otherwise
provided herein, this Agreement shall not be changed, modified or amended except
by a writing signed by the Company and the Subscriber, and this Agreement may
not be discharged except by performance in accordance with its terms or by a
writing signed by the Company and the Subscriber. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of any party to exercise any right hereunder in any
manner impair the exercise of any such right. The Subscriber hereby consents to
receive any notice given by the Company pursuant to the Delaware General
Corporation Law or the Charter Documents by means of electronic transmission in
accordance with the Delaware General Corporation Law at any address for
electronic transmission furnished by the Subscriber to the Company, including at
the electronic mail address indicated on the signature page of this Agreement.
The Subscriber agrees to update the Company as promptly as practicable in the
event of any change in Subscriber’s address for receipt of any such notice by
electronic transmission.

 

4.3        This Agreement shall be binding upon and inure to the benefit of the
parties and their successors and permitted assigns. The Subscriber may not
assign this Agreement or any rights or obligations hereunder, other than to the
Subscriber’s Affiliates or any investment fund or account managed, advised or
sub-advised by the Subscriber or its Affiliates, without the prior written
consent of the Company; provided, that no such assignment shall relieve the
Subscriber of its obligations hereunder.

 

4.4        This Agreement, together with the exhibits hereto, contains the
entire understanding of the parties with respect to the subject matter hereof
and supersedes and cancels all prior and contemporaneous agreements and
understandings, oral or written, with respect to such matters.

 

4.5       Any action, arbitration, claim, hearing, litigation or suit (whether
civil, criminal, administrative, judicial or investigative, whether formal or
informal, whether public or private) commenced, brought, conducted or heard by
or before any federal, state, local or foreign government or any court of
competent jurisdiction, administrative or regulatory body, agency, bureau, or
commission in any domestic or foreign jurisdiction, any appropriate division of
any of the foregoing or any arbitrator, or other legal action (each, a
“Proceeding”) relating to this Agreement or the transactions contemplated hereby
shall be governed by and construed and enforced in accordance with the internal
laws of the State of Delaware, without regard to the principles of conflicts of
law thereof that would require the applications of the laws of another
jurisdiction. The parties agree that any Proceeding brought by or against such
party in connection with this Agreement shall be brought solely in the Delaware
Court of Chancery and any state appellate court therefrom within the State of
Delaware (or, if the Delaware Court of Chancery declines to accept jurisdiction
over a particular matter, any state or federal court within the State of
Delaware). Each party expressly and irrevocably consents and submits to the
jurisdiction and venue of each such court in connection with any Proceeding,
including to enforce any settlement, order or award, and such party agrees to
accept service of process by the other party or any of its agents in connection
with any such Proceeding. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTY IN RESPECT
OF ITS RIGHTS OR OBLIGATIONS HEREUNDER.

 

 15 

 

 

4.6       If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid by a court of
competent jurisdiction, the remainder of this Agreement, or the application of
such provision to persons or circumstances other than those to which it is held
invalid by such court, shall not be affected thereby.

 

4.7       Subject to applicable statute of limitations, the representations and
warranties contained herein shall survive the Closing and the delivery of the
Securities

 

4.8       The parties hereto agrees to execute and deliver all such further
documents, agreements and instruments and take such other and further action as
may be necessary or appropriate to carry out the purposes and intent of this
Agreement.

 

4.9       This Agreement may be executed in any number of counterparts, each of
which shall be deemed to be an original, but such counterparts together shall
constitute one and the same instrument. Delivery of executed signature pages
hereof by facsimile transmission or pdf shall constitute effective and binding
execution and delivery of this Agreement.

 

4.10       Nothing in this Agreement shall create or be deemed to create any
rights or remedies in any person or entity that is not a party to this
Agreement.

 

4.11        The Company and the Subscriber agree that in the event of any breach
or threatened breach by the Subscriber of any covenant, obligation or other
provision set forth in this Agreement, the Company shall be entitled (in
addition to any other remedy that may be available to it) to seek (i) a decree
or order of specific performance or mandamus to enforce the observance and
performance of such covenant, obligation or other provision and (ii) an
injunction restraining such breach or threatened breach.

 

4.12       Any reference in this Agreement to gender shall include all genders,
and the words imparting the singular number only shall include the plural and
vice versa. The division into sections and other subdivisions and the insertion
of headings are for convenience of reference only and shall not affect or be
utilized in construing or interpreting this Agreement and all references in this
Agreement to any “article,” “section,” “schedule” or “exhibit” are to the
corresponding article, section, schedule or exhibit of or to this Agreement
unless explicitly stated otherwise. Words such as “herein,” “hereinafter,”
“hereof,” “hereto” and “hereunder” refer to this Agreement as a whole and not
merely to any particular provision of this Agreement. The word “including” and
any variation thereof means “including without limitation” and shall not be
construed to limit any general statement that it follows to the specific or
similar items or matters immediately following it. All references to currency,
monetary values and dollars set forth herein shall, unless otherwise indicated,
mean U.S. dollars and all payments hereunder shall be made in U.S. dollars. All
references to any period of days are to the relevant number of calendar days
unless otherwise specified. Each party hereto has participated in the drafting
of this Agreement, which each such party acknowledges is the result of
negotiations among such parties (as sophisticated persons) and, consequently,
this Agreement shall be interpreted without reference to any laws to the effect
that any ambiguity in a document be construed against the drafter. References to
agreements and other documents shall be deemed to include all amendments,
modifications and supplements thereto. References to acts and statutes shall
include the rules and regulations promulgated thereunder, and any reference to
any acts, statutes, rules and regulations shall refer to the same as amended
from time to time.

 

 16 

 



 

[4.13       Any amendment, modification or waiver to this Agreement shall
require the prior written consent of GSO Capital Partners LP, provided, such
consent shall not be unreasonably withheld or delayed, and GSO Capital Partners
LP shall be a third party beneficiary to this Agreement.]8

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 



8 Note: Included only in Jason Rabin’s subscription agreement.

 

 17 

 

 

SHARES OF COMMON STOCK BEING SUBSCRIBED FOR: ________________

 

PURCHASE PRICE (PER SHARE): _________________

 

AGGREGATE PURCHASE PRICE: _________________

 

      Signature   Signature (if purchasing jointly)             Name Typed or
Printed   Name Typed or Printed             Title (if Subscriber is an Entity)  
Title (if Subscriber is an Entity)             Address   Address            
City, State and Zip Code   City, State and Zip Code            
Telephone-Business   Telephone-Business             Telephone-Residence  
Telephone-Residence             Facsimile   Facsimile             Tax ID # or
Social Security #   Tax ID # or Social Security #             E-Mail Address  
E-Mail Address

 

Name in which Securities should be issued:    ______________________________

 

Dated: October 29, 2018

 

[Signature Page to Subscription Agreement]



 

 

 

 

This Subscription Agreement is agreed to and accepted as of October 29, 2018.

 

DIFFERENTIAL BRANDS GROUP INC.

 

By:     Name: Title:

 

[Signature Page to Subscription Agreement]

 

 

 

 

ACKNOWLEDGEMENT, NOTICE AND QUESTIONNAIRE

 

The undersigned Subscriber hereby provides the following information to the
Company and represents and warrants that such information is accurate and
complete:

 

1.Name.

 

(a)Full Legal Name of Subscriber:        

 

(b)Full Legal Name of Natural Control Person of the Subscriber (which means a
natural person who directly or indirectly alone or with others has (or will
have) power to vote or dispose of the Securities):        

 

2.Broker-Dealer Status:

 

(a)Is the Subscriber a broker-dealer?

 

  Yes ¨ No ¨  

 

(b)If “yes”, will the Subscriber receive any Securities as compensation for
investment banking services to the Company?

 

  Yes ¨ No ¨ N/A ¨

 

(c)Is the Subscriber an affiliate of a broker-dealer?

 

  Yes ¨ No ¨  

 

Note:If yes, provide a narrative explanation below:

 

     

 

(d)If the Subscriber is an affiliate of a broker-dealer, does the Subscriber
certify that it is buying the Securities in the ordinary course of business, and
at the time of the purchase of the Securities, had no agreements or
understandings, directly or indirectly, with any person to distribute the
Securities?

 

  Yes ¨ No ¨ N/A ¨

 

Note:If no, the Commission’s staff has indicated that the Subscriber should be
identified as an underwriter in the Registration Statement contemplated by the
Registration Rights Agreement.

 

 

 

 

3.Beneficial Ownership of Other Securities of the Company Owned by the Selling
Stockholder.

 

Except as set forth below in this Item 3, the Subscriber is not the beneficial
or registered owner of any securities of the Company other than the Securities
to be purchased in the Offering.

 

Type and amount of other securities beneficially owned:        

 

4.Relationships with the Company:

 

Except as set forth below, neither the Subscriber nor any of its affiliates,
officers, directors or principal equity holders (owners of 5% of more of the
equity securities of the undersigned) has held any position or office or has had
any other material relationship with the Company (or its predecessors or
affiliates) during the past three years.

 

State any exceptions here:

 

   

 

The Subscriber agrees to promptly notify the Company of any inaccuracies or
changes in the information provided herein or in the Accredited Investor
Questionnaire that may occur subsequent to the date hereof. All notices
hereunder and pursuant to the Agreement shall be made in accordance with notice
provisions set forth in the Agreement. In the absence of any such notification,
the Company shall be entitled to continue to rely on the accuracy of the
information provided herein.

 

IN WITNESS WHEREOF the undersigned, by authority duly given, has caused this
Agreement to be executed and delivered either in person or by its duly
authorized agent.

 

      Signature   Signature (if shares are held jointly)       Name Typed or
Printed   Name Typed or Printed       Title (if Investor is an Entity)   Title
(if Investor is an Entity)

 

 

 